DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in Paragraph [0069], line 1, it appears Applicant intended “4” to read --Figure 4--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: on line 5, it appears Applicant intended “enrolment” to read --enrollment--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:
on line 5, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 5, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 7, it appears Applicant intended “the accelerator” to read --an accelerator-- because the term “accelerator” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:
on line 4, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 5, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 6, it appears Applicant intended “the brake” to read --a brake-- or --a brake pedal-- because the term “brake” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 5, it appears Applicant intended “a vehicle autopilot disengaged state” to read --the vehicle autopilot disengaged state-- as antecedent basis for this term has been previously established in the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: 
on line 5, it appears Applicant intended “enrolment” to read --enrollment--;
on lines 8-9, it appears Applicant intended “the eye image information” to read --eye image information-- as the term is being recited for the first time in the claim.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
on line 1, it appears Applicant intended “the predefined operation event” to read --the predefined vehicle operation event-- in order to maintain consistency in language previously established in the claim(s);
on line 4, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 5, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 6, it appears Applicant intended “the accelerator” to read --an accelerator-- because the term “accelerator” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 3, it appears Applicant intended “skin response,” to read --skin response.--. That is, the claim is objected to for concluding with a comma punctuation mark and not a period punctuation mark (see: MPEP 608.01(m)).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:
on line 4, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 5, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 6, it appears Applicant intended “the brake” to read --a brake-- or --a brake pedal-- because the term “brake” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on line 5, it appears Applicant intended “a vehicle autopilot disengaged state” to read --the vehicle autopilot disengaged state-- as antecedent basis for this term has been previously established in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on line 7, it appears Applicant intended “enrolment” to read --enrollment--.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: on line 1, it appears Applicant intended “at least one baseline eye image” to read --the at least one baseline eye image-- in order to recite antecedent basis previously established in the claim(s).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:
on line 1, it appears Applicant intended “the predefined operation event” to read --the predefined vehicle operation event-- in order to maintain consistency in language previously established in the claim(s);
on lines 3-4, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 4, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 5, it appears Applicant intended “the accelerator” to read --an accelerator-- because the term “accelerator” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:
on line 4, it appears Applicant intended “the driver’s-side door” to read --the driver-side door-- in order to maintain consistency in the language previously recited in the claim;
on line 5, it appears Applicant intended “the gear shift” to read --a gear shift-- because the term “gear shift” is being recited for the first time in the claim(s);
on line 6, it appears Applicant intended “the brake” to read --a brake-- or --a brake pedal-- because the term “brake” is being recited for the first time in the claim(s).  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: on line 5, it appears Applicant intended “a vehicle autopilot disengaged state” to read --the vehicle autopilot disengaged state-- as antecedent basis for this term has been previously established in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites, in part, the limitation “in response to determining that the difference value is greater than a threshold value” (emphasis added) in lines 9-10.  It is unclear if the threshold value recited in claim 11 that is used when generating a data signal is the same as or different than the threshold value for eye openness recited in claim 6 which is used during the session specific driver enrolment process.  Claims 12 and 13 are rejected as being indefinite by virtue of their dependency on claim 11.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the “a threshold value” of claim 11 is not limited to being the same as the threshold value for eye openness of the driver established in claim 6 that is used during the session specific driver enrolment process (e.g., a first threshold value can be associated with the session specific driver enrolment process, and a second threshold value, different than the first threshold value, can be used when generating the data signal).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  Each of independent claims 1 and 15 recites: (i) detecting a predefined vehicle operation event; (ii) (responsive to detecting the predefined vehicle operation event,) initiating a session specific driver enrolment process for the driver, comprising (a) determining baseline eye openness of the driver based on image information within at least one baseline eye image; and (iii) (prior to detection of a predefined session termination event:) (a) determining real time eye openness of the driver based on image information within an acquired set of images; and (b) determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver.
The limitation of (i) detecting a predefined vehicle operation event, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Regarding claim 15, the aforementioned limitation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” being configured to perform the step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the by “a processor” language in claim 15, the (i) “detecting” in the context of claims 1 and 15 encompasses a user detecting or identifying that a beginning of a driving session, e.g., a driver sitting in the vehicle or a driver starting the vehicle (turning on the ignition/engine/motor).  The limitation of (ii)(a) determining baseline eye openness of the driver based on image information as part of initiating a driver enrollment process subsequent to identifying/detecting the predefined operation event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Regarding claim 15, the aforementioned limitation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” being configured to perform the step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the by “a processor” language in claim 15, the (ii)(a) “determining” in the context of claims 1 and 15 encompasses the user determining, recognizing, or identifying a normal eye openness (e.g., a normal degree of opening of the eye when the eye is open) of the driver from an image of a driver’s face/eye(s), where the normal eye openness represents an amount of eye openness for an alert person since the driver would normally be in a fully alert or attentiveness state at the beginning of a driving session.  Similarly, the limitation of (iii)(a) determining real time eye openness of the driver based on image information prior to detection of a predefined session termination event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Regarding claim 15, the aforementioned limitation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” being configured to perform the step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the by “a processor” language in claim 15, the (iii)(a) “determining” in the context of claims 1 and 15 encompasses the user determining, recognizing, or identifying a real time or current eye openness of the driver from an image or series of images of the driver’s face/eye(s) at some point before the conclusion of the driver event (e.g., turning off the vehicle/ignition/motor or the driver exiting the vehicle).  Finally, the limitation of (iii)(b) determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Regarding claim 15, the aforementioned limitation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” being configured to perform the step, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the by “a processor” language in claim 15, the (iii)(b) “determining” in the context of claims 1 and 15 encompasses the user comparing the real time eye openness with the baseline eye openness and identifying a difference between the two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 15 recite an abstract idea.  Here, the aforementioned claims encompass an abstract idea of recognizing a beginning of a driving session; identifying a baseline or benchmark eye openness of a driver which represents how open the driver’s eye normally is when the driver is traditionally fully alert or attentive at the beginning of the driving session; identifying a real-time or current eye openness of the driving while driving; and comparing the real-time or current eye openness with the baseline eye openness in order to identify situations where the driver becomes inattentive, drowsy, or sleepy (e.g., the eye becomes “heavy” and is only partially open instead of fully open). 
This judicial exception is not integrated into a practical application.  In particular, each of claims 1 and 15 recite the additional elements of acquiring at least one baseline eye image of the driver as part of the enrollment process; acquiring a set of images of the driver as part of monitoring real-time eye information of the driver,  prior to detection of a predefined session termination event; and generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value.  Claim 15 recites further additional elements of a memory and a processor that is used to perform the claimed steps.  With regards to the additional element of acquiring at least one baseline eye image of the driver as part of the enrollment process, this additional element is directed to insignificant extra-solution activity, particularly insignificant pre-solution activity, necessary for implementing the mental step of identifying an eye openness from an image.  The acquiring step is recited at a high level of generality and amounts to mere data (image) gathering, which is a form of insignificant extra-solution activity.  Similarly, the additional element of acquiring a set of images of the driver as part of monitoring real-time eye information of the driver is directed to insignificant extra-solution activity, particularly insignificant pre-solution activity, necessary for implementing the mental step of identifying an eye openness from an image or set of images (e.g., identifying an average eye openness from a set of images).  The acquiring step is recited at a high level of generality and amounts to mere data (image) gathering, which is a form of insignificant extra-solution activity.  With regards to the additional element of generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value, this additional element is directed to insignificant extra-solution activity, particularly insignificant post-solution activity, of the abstract idea and does not impose any meaningful limit on the implementation of the abstract idea.  The generating step is recited at a high level of generality and amount to mere data generation that is to be used to present or provide the results of at least the abstract process of comparing information (i.e., comparing real-time eye openness and baseline eye openness).  Specifically, the step of generating a data signal triggering a state change broadly encompasses a signal that causes a display, a light, a speaker, or similar generic components to activate in order to provide the results of the abstract process of comparing eye openness information (e.g., triggering a generic component responsive to a current eye openness indicating a “heavy” eye or partially open eye compared to the baseline or benchmark eye opening).  Merely generating data to provide the results of abstract processes, without more, is abstract as an ancillary part of such data analysis - merely generating data to provide a humanly comprehensible amount of information useful for users does not itself transform the otherwise-abstract processes of information collection and analysis.  With regards to the additional elements of a memory and a processor in claim 15, both these elements are recited at a high-level of generality (i.e., as a generic memory that is part of a generic computer, with the memory playing no role aside from being nominally recited in the claim; and as a generic processor performing generic computer functions of acquiring data/information, detecting/identifying data/information, determining data/information, and generating data/information) such that they amount to no more than merely utilizing generic computer components to implement the abstract idea.  The use of the processor to perform the aforementioned steps amounts to no more than mere instructions to apply the judicial exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claims 1 and 15 are directed to an abstract idea.
Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the above-identified insignificant extra-solution activity of acquiring images and generating a data signal represent well-understood, routine, and conventional activities for monitoring a driver of a vehicle and informing the driver of such monitoring (see for example: Yeo (US 6,243,015 B1), Col. 1., lines 21-37 showing that acquiring and analyzing driver image(s) and generating a data signal triggering, for example, an alarm are well-understood, routine, and conventional activities of driver monitoring techniques.  Also see: Nanu et al. (US 2019/0102638 A1), Paragraph [0005], noting that measuring of eye openness is a common indicator of human drowsiness).  Furthermore, the courts have recognized that computer functions of acquiring data or information are well-understood, routine, and conventional function when they are claimed at a high level of generality (see at least: MPEP 2106.05(d)(II)).  Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional generic computer elements of a memory and a processor, specifically using a processor to perform the aforementioned steps, amounts to no more than mere instructions to apply the exception using generic computer components (i.e., using a generic computer).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, claims 1 and 15 are not patent eligible.  
Dependent claims 2-5 and 16-19 do not recite any further limitations that provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. §101.  Regarding claims 2 and 16, these claims do not recite significantly more because they are merely directed towards when a baseline eye image is acquired with respect to the predefined vehicle operation event, and are directed to reciting the source of the information being an image sensor (e.g., a camera).  The timing of acquiring baseline information does not add significantly more to the claim because, as discussed above, baseline information would have been acquired and determined at the beginning of a driving session when a driver is traditionally in his/her most alert state.  Additionally, having an image sensor (a camera) being the source of an image does not recite significantly more because, for example, Yeo (US 6,243,015 B1) establishes using a camera as a source of an image as being well-understood, routine, and conventional (see at least: Yeo, Col. 1, lines 31-34).  Regarding claims 3 and 17, these claims do not recite significantly more because they merely provide different possible types of predefined vehicle operation events, including those noted above such as starting the vehicle or the driver sitting in the driver’s seat.  The list recited in claims 3 and 17 encompass various types of information that are traditionally associated with a start of a driving session.  Additionally, it is noted that information (the predefined vehicle operation event), even when limited to a particular content, does not change its character as information.  Similarly, claims 4 and 18 do not recite significantly more because they merely provide different possible types of predefined session termination events, including those noted above such as turning off the vehicle/ignition.  The list recited in claims 4 and 18 encompass various types of information that are traditionally associated with an end of a driving session.  Additionally, it is noted that information (the predefined vehicle operation event), even when limited to a particular content, does not change its character as information.  Finally, with regards to claims 5 and 19, these claims do not recite significantly more because they simply recite what is triggered by the data signal generated, and, as currently presented, the claims encompass simply triggering an alarm, which as discussed above, is a form of insignificant extra-solution activity that is well-understood, routine, and conventional. 
Claims 1-5 and 15-19 are therefore not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.
 
Claims 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  Independent claim 6 recites: (i) detecting a predefined vehicle operation event; and (ii) (responsive to detecting the predefined vehicle operation event,) initiating a session specific driver enrolment process for the driver, comprising (a) determining baseline eye openness of the driver based on eye image information within at least one baseline eye image after determining that the at least one baseline eye image complies with a set of predefined requirements; (b) determining a difference value representing a difference between the baseline eye openness of the driver and a threshold value for eye openness of the driver; and (c) selecting between a first driver monitoring mode and a second driver monitoring mode, wherein the selection is based on the difference value.
The limitation of (i) detecting a predefined vehicle operation event, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the (i) “detecting” in the context of the claim encompasses a user detecting or identifying that a beginning of a driving session, e.g., a driver sitting in the vehicle or a driver starting the vehicle (turning on the ignition/engine/motor).  The limitation of (ii)(a) determining baseline eye openness of the driver based on image information as part of initiating a driver enrollment process subsequent to identifying/detecting the predefined operation event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  (Here it is noted that “determining that the at least one baseline image complies with a set of predefined requirements” is recited in such a manner that it falls outside the scope of the claimed subject matter since it is not positively recited.  Nevertheless, similar to the previous discussion, a step of “determining” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.)  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the (ii)(a) “determining” in the context of the claim encompasses the user determining, recognizing, or identifying a normal eye openness (e.g., a normal degree of opening of the eye when the eye is open) of the driver from an image of a driver’s face/eye(s), where the normal eye openness represents an amount of eye openness for an alert person since the driver would normally be in a fully alert or attentiveness state at the beginning of a driving session.  Similarly, the limitation of (ii)(b) determining a difference value representing a difference between the baseline eye openness of the driver and a threshold value for eye openness of the driver, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the (ii)(b) “determining” in the context of the claim encompasses the user comparing the baseline eye openness with a threshold (e.g., recognizing whether or not the determined baselines eye openness is reliable because it meets an average standard eye openness for a human being).  Finally, the limitation of (ii)(c) selecting between a first driver monitoring mode and a second driver monitoring mode, wherein the selection is based on the difference value, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the (ii)(c) “selecting” in the context of the claim encompasses the user selecting or choosing between two different modes of monitoring the driver - a first mode relying on eye characteristics of the driver because an eye openness was reliably detected, or a second mode relying on non-eye related characteristics (e.g., head or face movement, position, or orientation) when eye openness was not reliably detected.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 6 recites an abstract idea.  Here, the aforementioned claim encompasses an abstract idea of recognizing a beginning of a driving session; identifying a baseline or benchmark eye openness of a driver which represents how open the driver’s eye normally is when the driver is traditionally fully alert or attentive at the beginning of the driving session; determining whether or not the baseline eye openness is reliable, and choosing one of two driver monitoring modes based on the reliability.
This judicial exception is not integrated into a practical application.  In particular, claim 6 recites the additional elements of acquiring at least one baseline eye image of the driver as part of the enrollment process; that in the first driver monitoring mode, driver alertness is determined based on image characteristics corresponding to the driver's eye; and that in the second driver monitoring mode, driver alertness is determined based on one or more detected non-eye related characteristics of the driver.  With regards to the additional element of acquiring at least one baseline eye image of the driver as part of the enrollment process, this additional element is directed to insignificant extra-solution activity, particularly insignificant pre-solution activity, necessary for implementing the mental step of identifying an eye openness from an image.  The acquiring step is recited at a high level of generality and amounts to mere data (image) gathering, which is a form of insignificant extra-solution activity.  With regards to the additional elements describing the first driver monitoring mode and the second driver monitoring mode, these additional element are recited at a high level of generality and amount to a mere description of each of the driver monitoring modes.  Information, even when limited to a particular content, does not change its character as information (i.e., the description is merely information about each mode, but does not go beyond this).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claim 6 is directed to an abstract idea.
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the above-identified insignificant extra-solution activity of acquiring at least one image represents well-understood, routine, and conventional activities for monitoring a driver of a vehicle (see for example: Yeo (US 6,243,015 B1), Col. 1., lines 21-37 showing that acquiring and analyzing driver image(s) are well-understood, routine, and conventional activities of driver monitoring techniques.  Also see: Nanu et al. (US 2019/0102638 A1), Paragraph [0005], noting that measuring of eye openness is a common indicator of human drowsiness).  Furthermore, the courts have recognized that computer functions of acquiring data or information are well-understood, routine, and conventional function when they are claimed at a high level of generality (see at least: MPEP 2106.05(d)(II)).  With regards to the different types of driver monitoring modes, using eye characteristics to monitor a degree of attentiveness of a driver or using non-eye related characteristics to monitor a degree of attentiveness of a driver represent well-understood, routine and conventional techniques (see for example: Yeo (US 6,243,015 B1) establishing monitoring eye-related characteristics when determining a degree of attentiveness of a driver (see at least: Yeo, Col. 1, lines 25-37); Burton (US 2004/0044293 A1) established monitoring various driver characteristics, including eye-related characteristics and non-eye related characteristics, when determining a degree of attentiveness of a driver (see at least: Burton, Abstract, Paragraphs [0077]-[0080], claims 16-17);  He et al. (US 2016/0314674 A1) establishing monitoring a head movement of a driver when determining a degree of attentiveness of a driver (see at least: He, Paragraph [0002]); Kim et al. (US 2016/0159217 A1) establishing monitoring a biological signal, such as a heart rate, when determining a degree of attentiveness of a driver (see at least: Kim, Paragraph [0007]); and Jeon et al. (US 2014/0055569 A1) establishing monitoring a biological signal, such as a heartrate or oxygen levels, when determining a degree of attentiveness of a driver (see at least: Jeon, Paragraph [0007])), and therefore do not add significantly more or provide an inventive concept to the claim by merely reciting the type of driver monitoring mode that is to be selected as part of the abstract idea.  Therefore, claim 6 is not patent eligible.  
Dependent claims 7-14 do not recite any further limitations that provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. §101.  Regarding claim 7, the claim does not recite significantly more because it recites a step of implementing the second driver monitoring mode when the at least one baseline image does not comply with the set of predefined requirements, which, as drafted, encompasses a user choosing to use a non-eye related characteristic to monitor a driver, e.g., by monitoring or looking at head movement of the driver for signs that the driver is getting drowsy/sleepy by noticing head nods indicative of such drowsiness or sleepiness, when a driver’s eyes cannot be seen, e.g., due to the driver wearing sunglasses or other types of spectacles with dark shades.  Regarding claim 8, the claim does not recite significantly more because it is merely directed towards when a baseline eye image is acquired with respect to the predefined vehicle operation event, and is directed to reciting the source of the information being an image sensor (e.g., a camera).  The timing of acquiring baseline information does not add significantly more to the claim because, as discussed above, baseline information would have been acquired and determined at the beginning of a driving session when a driver is traditionally in his/her most alert state.  Additionally, having an image sensor (a camera) being the source of an image does not recite significantly more because, for example, Yeo (US 6,243,015 B1) establishes using a camera as a source of an image as being well-understood, routine, and conventional (see at least: Yeo, Col. 1, lines 31-34).  Regarding claim 9, the claim does not recite significantly more because it merely provides different possible types of predefined vehicle operation events, including those noted above such as starting the vehicle or the driver sitting in the driver’s seat.  The list recited in claim 9 encompasses various types of information that are traditionally associated with a start of a driving session.  Additionally, it is noted that information (the predefined vehicle operation event), even when limited to a particular content, does not change its character as information.  Similarly, claim 10 does not recite significantly more because it merely provides different non-eye related characteristics to be monitored as part of the second driver monitoring mode, including one similar to those identified above as being well-understood, routine, and conventional characteristics that are monitored.  Additionally, it is noted that information (a type of non-eye related characteristic), even when limited to a particular content, does not change its character as information.  Regarding claims 11-13, these claims do not recite significantly more.  For example, claim 11 is directed to an abstract idea without significantly more, as discussed in great detail with regards to claim 1 above; specifically an abstract idea that is implemented as part of the first driver monitoring mode, there being no additional elements that would integrate the abstract idea into a practical application because any additional elements, as discussed in more detail with regards to claim 1 above, fail to impose any meaningful limits on practicing the abstract idea.  Similarly, claims 12 and 13 fail to recite significantly more for the same reasons as discussed above with regards to claims 4 and 5, respectively.  Finally, with regards to claim 14, the claim fails to recite significantly more because it is drawn to an abstract idea that is implemented as part of the second driver monitoring mode.  For example, the “determining” step in claim 14, as drafted, is a step that, under its broadest reasonable interpretation, can be performed in the mind; the “determining” in the context of this claim encompasses a user reviewing a non-eye related characteristic, such as a driver’s head nodding, to determine that the driver appears to be getting sleepy or falling asleep.  The “acquiring” step is recited at a high level of generality and represents insignificant extra-solution activity of collecting or gather information necessary for practicing the mental step of “determining”, and is therefore directed to insignificant pre-solution activity.  Similarly, the “generating” step  is recited at a high level of generality and represents insignificant extra-solution activity, specifically insignificant post-solution activity, of generating information to be used to present or provide the results of at least the abstract process of analyzing information (e.g., broadly encompassing a signal that causes a display, a light, a speaker, or similar generic components to activate in order to provide the results of the abstract process of comparing eye openness information).  Merely generating data to provide the results of abstract processes, without more, is abstract as an ancillary part of such data analysis - merely generating data to provide a humanly comprehensible amount of information useful for users does not itself transform the otherwise-abstract processes of information collection and analysis.  The above-identified insignificant extra-solution activity of acquiring information and generating a data signal represent well-understood, routine, and conventional activities for monitoring a driver of a vehicle and informing the driver of such monitoring (see for example: Yeo (US 6,243,015 B1), Col. 1., lines 21-37 showing that acquiring and analyzing driver information and generating a data signal triggering, for example, an alarm are well-understood, routine, and conventional activities of driver monitoring techniques.  Also see: Burton (US 2004/0044293 A1), Abstract, Paragraphs [0077]-[0080], claims 16-17 establishing the acquiring of non-eye related characteristics; and Jeon et al. (US 2014/0055569 A1), Paragraph [0007] establishing the acquiring of non-eye related characteristics).  Furthermore, the courts have recognized that computer functions of acquiring data or information are well-understood, routine, and conventional function when they are claimed at a high level of generality (see at least: MPEP 2106.05(d)(II)).       
Claims 6-14 are therefore not drawn to patent eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giralt et al. (U.S. Publication No. 2022/0027646 A1) in view of Herbst (U.S. Publication No. 2018/0012090 A1).

Regarding Claim 1:
Giralt discloses a method for monitoring a degree of attentiveness for a driver of a vehicle (see at least: Giralt, Abstract), the method comprising: 
detecting a predefined vehicle operation event (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]: wherein a predefined vehicle operation event includes an engine/motor start, and the predefined vehicle operation event is an essential prerequisite and therefore must have first been detected as being satisfied); 
responsive to detecting the predefined vehicle operation event, initiating a session specific driver enrolment process for the driver (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]; wherein a learning phase is initiated responsive to the predefined vehicle operation event), comprising: 
acquiring at least one baseline eye image of the driver (see at least: Giralt, Paragraphs [0012]-[0013], [0033]-[0034], [0051]-[0052], [0061]-[0062]); 
determining baseline eye openness of the driver based on image information within the at least one baseline eye image (see at least: Giralt, Paragraphs [0014]-[0015], [0028], [0035], [0053]-[0054], [0063]-[0065]; wherein at least a baseline is set of the height of the opening between the eyelids of the driver’s eyes); 
prior to detection of a predefined session termination event (see at least: Giralt, Paragraphs [0016], [0036], [0057], [0067]; wherein subsequent to the session specific driver enrolment process, a monitoring phase is executed for as long as the engine/motor of the vehicle is running): 
acquiring a set of images of the driver (see at least: Giralt, Paragraphs [0017], [0037], [0057], [0067]);
using real-time information from the acquired set of images and the determined baseline data to determine a level of drowsiness and/or attentiveness of the driver (see at least: Giralt, Paragraphs [0018]-[0019], [0038]-[0039], [0068]) 
generating a data signal triggering a state change in response to determining that the level of drowsiness or inattentiveness exceeds a threshold (see at least: Giralt, Paragraphs [0058], [0073]-[0074]).
Cumulatively, Giralt discloses relying on learned baseline information about an eye openness of the driver in order to determine whether or not the driver is becoming drowsy or inattentive by continuously monitoring eye information of the driver.  Giralt, however, does not appear explicit with regards to the details in how eye openness monitoring would have been performed in order to identify the level of attentiveness or drowsiness of the driver.  Therefore, Giralt does not appear explicit with regards to the claimed steps of:
determining real time eye openness of the driver based on image information within the acquired set of images; 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver; and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value.
Herbst teaches a technique for detecting driver drowsiness or inattentiveness using an eye openness (eye size) of a driver of a vehicle (see at least: Herbst, Abstract and Paragraphs [0029], [0041]).  Herbst teaches that after a baseline biometric parameter, such as eye openness, is set: 
acquiring a set of images of the driver (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining real time eye openness of the driver based on image information within the acquired set of images (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (see at least: Herbst, Paragraphs [0061], [0065], [0074], [0085]); and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (see at least: Herbst, Paragraphs [0047], [0055], [0059], [0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of Herbst in the invention of Giralt for detecting a level of driver drowsiness or inattentiveness.  The claim would have been obvious because a particular known technique, as taught by Herbst, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of identifying a level of drowsiness or inattentiveness based on a change in eye openness of a driver.  Furthermore, one would have been motivated to incorporate the teachings of Herbst because it would have ensured accurate analysis of a driver’s state because personalized biometric information was relied upon (see at least: Herbst, Paragraph [0005]), similar to the benefits of the invention of Giralt (see at least: Giralt, Paragraphs [0005]-[0006], [0069]), and because it would have provided a fast and cost effective technique for identifying driver drowsiness/inattentiveness and implementing responsive measures (see at least: Herbst, Paragraph [0096]).

Regarding Claim 2:
Modified Giralt teaches the method as claimed in claim 1, wherein the at least one baseline eye image is acquired by an image sensor within a defined duration from detection of the predefined operation event (see at least: Giralt, Paragraphs [0025]-[0027], [0041]).

Regarding Claim 3:
Modified Giralt teaches the method as claimed in claim 1, wherein the predefined vehicle operation event is any one of a vehicle ignition event, a vehicle autopilot or cruise control mode engagement event, a driver seat occupation event, changing gear or driving mode, changing settings, interacting with map or infotainment system, the driver opening a driver-side door to enter the vehicle, the driver closing the driver's-side door after occupying the driver's seat, the driver engaging the gear shift for the first time after engine ignition or after occupying the driver's seat, or the driver engaging the accelerator or brake for the first time after engine ignition or after occupying the driver's seat (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]: wherein a predefined vehicle operation event includes an engine/motor start and therefore includes at least a vehicle ignition event).

Regarding Claim 4:
Modified Giralt teaches the method as claimed in claim 1, wherein the predefined session termination event is any one of a vehicle engine shut-off event, a vehicle autopilot mode disengagement event, a driver's seat vacation event, the driver opening the vehicle's driver-side door to exit the vehicle, the driver vacating a driver's seat, the driver closing the driver's-side door after vacating the driver's seat, the driver disengaging the gear shift prior to shutting off the vehicle engine or prior to vacating the driver's seat, or the driver engaging the brake prior to shutting off the vehicle engine (see at least: Giralt, Paragraph [0067]; wherein the predefined session termination event includes at least a vehicle engine shut-off event).

Regarding Claim 5:
Modified Giralt teaches the method as claimed in claim 1, wherein the state change triggered by the data signal comprises any of (i) change from a non-alarm state to an alarm state, (ii) change from an engine-on state to an engine-off state, (iii) change to a vehicle deceleration or a vehicle braking state, or (iv) change from one of a vehicle autopilot engaged state or a vehicle autopilot disengaged state to the other of the vehicle autopilot engaged state or a vehicle autopilot disengaged state (see at least: Giralt, Paragraphs [0058], [0073]-[0074]; wherein the state change triggered comprises at least one of changing from a non-alarm state to an alarm state and changing from a vehicle autopilot disengaged state to a vehicle autopilot engaged state.  Also see at least: Herbst, Paragraphs [0047], [0055], [0066]-[0067], [0090]).

Regarding Claim 15:
Giralt discloses a system for monitoring a degree of attentiveness for a driver of a vehicle (see at least: Giralt, Abstract), the system comprising: 
a memory; and a processor configured for (see at least: Giralt, Paragraphs [0050], [0052]; wherein such a computer for performing the techniques of the invention of Giralt would have included at least a memory and processor in order to implement the various required analyses and determinations of Giralt using an algorithm which would have been stored in a memory of the computer): 
detecting a predefined vehicle operation event (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]: wherein a predefined vehicle operation event includes an engine/motor start, and the predefined vehicle operation event is an essential prerequisite and therefore must have first been detected as being satisfied); 
responsive to detecting the predefined vehicle operation event, initiating a session specific driver enrolment process for the driver (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]; wherein a learning phase is initiated responsive to the predefined vehicle operation event), comprising: 
acquiring at least one baseline eye image of the driver (see at least: Giralt, Paragraphs [0012]-[0013], [0033]-[0034], [0051]-[0052], [0061]-[0062]); 
determining baseline eye openness of the driver based on image information within the at least one baseline eye image (see at least: Giralt, Paragraphs [0014]-[0015], [0028], [0035], [0053]-[0054], [0063]-[0065]; wherein at least a baseline is set of the height of the opening between the eyelids of the driver’s eyes); 
prior to detection of a predefined session termination event (see at least: Giralt, Paragraphs [0016], [0036], [0057], [0067]; wherein subsequent to the session specific driver enrolment process, a monitoring phase is executed for as long as the engine/motor of the vehicle is running): 
acquiring a set of images of the driver (see at least: Giralt, Paragraphs [0017], [0037], [0057], [0067]);
using real-time information from the acquired set of images and the determined baseline data to determine a level of drowsiness and/or attentiveness of the driver (see at least: Giralt, Paragraphs [0018]-[0019], [0038]-[0039], [0068]) 
generating a data signal triggering a state change in response to determining that the level of drowsiness or inattentiveness exceeds a threshold (see at least: Giralt, Paragraphs [0058], [0073]-[0074]).
Cumulatively, Giralt discloses relying on learned baseline information about an eye openness of the driver in order to determine whether or not the driver is becoming drowsy or inattentive by continuously monitoring eye information of the driver.  Giralt, however, does not appear explicit with regards to the details in how eye openness monitoring would have been performed in order to identify the level of attentiveness or drowsiness of the driver.  Therefore, Giralt does not appear explicit with regards to the claimed steps of:
determining real time eye openness of the driver based on image information within the acquired set of images; 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver; and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value.
Herbst teaches a technique for detecting driver drowsiness or inattentiveness using an eye openness (eye size) of a driver of a vehicle (see at least: Herbst, Abstract and Paragraphs [0029], [0041]).  Herbst teaches that after a baseline biometric parameter, such as eye openness is set: 
acquiring a set of images of the driver (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining real time eye openness of the driver based on image information within the acquired set of images (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (see at least: Herbst, Paragraphs [0061], [0065], [0074], [0085]); and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (see at least: Herbst, Paragraphs [0047], [0055], [0059], [0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of Herbst in the invention of Giralt for detecting a level of driver drowsiness or inattentiveness.  The claim would have been obvious because a particular known technique, as taught by Herbst, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of identifying a level of drowsiness or inattentiveness based on a change in eye openness of a driver.  Furthermore, one would have been motivated to incorporate the teachings of Herbst because it would have ensured accurate analysis of a driver’s state because personalized biometric information was relied upon (see at least: Herbst, Paragraph [0005]), similar to the benefits of the invention of Giralt (see at least: Giralt, Paragraphs [0005]-[0006], [0069]), and because it would have provided a fast and cost effective technique for identifying driver drowsiness/inattentiveness and implementing responsive measures (see at least: Herbst, Paragraph [0096]).

Regarding Claim 16:
Modified Giralt teaches the system as claimed in claim 15 configured such that at least one baseline eye image is acquired by an image sensor within a defined duration from detection of the predefined operation event (see at least: Giralt, Paragraphs [0025]-[0027], [0041]).

Regarding Claim 17:
Modified Giralt teaches the system as claimed in claim 15 configured such that, the predefined operation event is any one of a vehicle ignition event, a vehicle autopilot mode engagement event, a driver's seat occupation event, the driver opening a driver-side door to enter the vehicle, the driver closing the driver's-side door after occupying the driver's seat, the driver engaging the gear shift for the first time after engine ignition or after occupying the driver's seat, or the driver engaging the accelerator or brake for the first time after engine ignition or after occupying the driver's seat (see at least: Giralt, Paragraphs [0011], [0032], [0056], [0060]: wherein a predefined vehicle operation event includes an engine/motor start and therefore includes at least a vehicle ignition event).

Regarding Claim 18:
Modified Giralt teaches the system as claimed in claim 15 configured such that the predefined session termination event is any one of a vehicle engine shut-off event, a vehicle autopilot mode disengagement event, a driver's seat vacation event, the driver opening the vehicle's driver-side door to exit the vehicle, the driver vacating a driver's seat, the driver closing the driver's-side door after vacating the driver's seat, the driver disengaging the gear shift prior to shutting off the vehicle engine or prior to vacating the driver's seat, or the driver engaging the brake prior to shutting off the vehicle engine (see at least: Giralt, Paragraph [0067]; wherein the predefined session termination event includes at least a vehicle engine shut-off event).

Regarding Claim 19:
Modified Giralt teaches the system as claimed in claim 15 configured such that, the state change triggered by the data signal comprises any of (i) change from a non-alarm state to an alarm state, (ii) change from an engine-on state to an engine-off state, (iii) change to a vehicle deceleration or a vehicle braking state, or (iv) change from one of a vehicle autopilot engaged state or a vehicle autopilot disengaged state to the other of the vehicle autopilot engaged state or a vehicle autopilot disengaged state (see at least: Giralt, Paragraphs [0058], [0073]-[0074]; wherein the state change triggered comprises at least one of changing from a non-alarm state to an alarm state and changing from a vehicle autopilot disengaged state to a vehicle autopilot engaged state.  Also see at least: Herbst, Paragraphs [0047], [0055], [0066]-[0067], [0090]).

Claims 6, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nanu et al. (U.S. Publication No. 2019/0102638 A1) in view of Sugawara (U.S. Publication No. 2021/0073522 A1).

Regarding Claim 6:
Nanu discloses a method for monitoring a degree of attentiveness for a driver of a vehicle (see at least: Nanu, Abstract), the method comprising: 
detecting a predefined vehicle operation event (see at least: Nanu, Paragraphs [0013], [0022], [0041], wherein the predefined vehicle operation event is an essential prerequisite and therefore must have first been detected as being satisfied); 
responsive to detecting the predefined vehicle operation event, initiate a session specific driver enrolment process (calibration process) for the driver (see at least: Nanu, Paragraphs [0021]-[0022], [0044]), comprising: 
acquiring at least one baseline image of the driver (see at least: Nanu, Paragraphs [0025]-[0026], [0039]), and responding to determining that the at least one baseline image complies with a set of predefined requirements by (see at least: Nanu, Paragraphs [0026]-[0027], [0045]; wherein the set of predefined requirements include that a face can be detected, an eye is found, etc.… as listed in the aforementioned paragraphs): 
determining baseline eye openness of the driver based on the eye image information within the at least one baseline image (see at least: Nanu, Paragraphs [0027]-[0028], [0044]-[0045]); 
determining a difference value representing a difference between the baseline eye openness of the driver and a threshold value for eye openness of the driver (see at least: Nanu, Paragraphs [0029]-[0031], [0046]; and 
selecting (using) a first driver monitoring mode, wherein the selection is based on the difference value in that a suitable baseline eye openness has been determined, wherein in the first driver monitoring mode, driver alertness is determined based on image characteristics corresponding to the driver's eye (see at least: Nanu, Paragraphs [0042]-[0043]).
Cumulatively, Nanu discloses an invention in which once a baseline eye openness is established during a calibration process, a first driver monitoring mode is used for determining driver alertness, but does not appear explicit with regards to the situation where the baseline eye openness is not confirmed as being appropriate during the calibration process.  Nanu, however, does disclose additionally monitoring inputs of other alertness data such as driver heartrate and changes in head orientation in order to determine a driver alertness level (see at least: Nanu, Paragraph [0043]).  Sugawara teaches that when an eye openness of a driver cannot be detected, selecting a second driver monitoring mode, wherein in the second driver monitoring mode, driver alertness is determined based on one or more detected non-eye related characteristics of the driver (see at least: Sugawara, Paragraph [0096]; wherein the second driver monitoring mode includes at least monitoring a face or head orientation of the driver in order to determine a driver alertness/abnormality.  Paragraphs [0069]-[0074] and [0080]-[0092] of Sugawara discuss those feature of the second driver monitoring mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sugawara in the invention of Nanu such that, during the calibration process, when the baselines eye openness does not correlate with the required threshold (e.g., the baseline eye openness is outside the range of 2mm to 12mm of Nanu), selecting a second driver monitoring mode as taught by Sugawara because the eye openness cannot be accurately detected.  One would have been motivated to incorporate the teachings of Sugawara because it would have ensured that an appropriate driver monitoring mode was properly implemented based on characteristics that can be accurately detected (see at least: Sugawara, Paragraph [0096]), thereby ensuring that the underlying effect of the invention of Nanu was achieved in that driver monitoring is accurately performed as soon as possible once the driver starts the vehicle (see at least: Nanu, Paragraph [0018]).

Regarding Claim 8:
Modified Nanu teaches the method as claimed in claim 6, wherein the at least one baseline image is acquired by an image sensor within a defined duration from detection of the predefined operation event (see at least: Nanu, Paragraphs [0025]-[0026], [0037], [0041]).

Regarding Claim 9:
Modified Nanu teaches the method as claimed in claim 6, wherein the predefined operation event is any one of a vehicle ignition event, a vehicle autopilot mode engagement event, a driver seat occupation event, changing gear or driving mode, changing settings, interacting with map or infotainment system, the driver opening a driver-side door to enter the vehicle, the driver closing the driver's-side door after occupying the driver's seat, the driver engaging the gear shift for the first time after engine ignition or after occupying the driver's seat, or the driver engaging the accelerator or brake for the first time after engine ignition or after occupying the driver's seat (see at least: Nanu, Paragraphs [0018], [0022], [0041]).

Regarding Claim 10:
Modified Nanu teaches the method as claimed in claim 6, wherein the non-eye related characteristics of the driver includes one or more of head motion, mouth movement, heart rate, pulse rate, respiration rate, capacitive sensor response, electrocardiograph response, and galvanic skin response (see at least: Nanu, Paragraph [0043]; Sugawara, Paragraphs [0069]-[0074] and [0080]-[0092]; wherein Sugawara teaches the non-eye related characteristics including at least one of head motion and/or mouth movement).

Regarding Claim 14:
Modified Nanu teaches the method as claimed in claim 6, wherein responsive to selection of the second driver monitoring mode, the method comprises implementing, prior to detection of a predefined session termination event (see at least: Sugawara, Paragraphs [0062], [0126]; wherein the driver monitoring is continuously performed when the power is switched on, and therefore the predefined session termination event would be when the power is switched off), the steps of: 
acquiring data representing non-eye related characteristics of the driver; determining based on the acquired data, one or more alertness parameters corresponding to the driver, wherein the non-eye related characteristics of the driver includes one or more of head motion, mouth movement, heart rate, pulse rate, respiration rate, capacitive sensor response, electrocardiograph response, and galvanic skin response; and generating a data signal triggering a state change based on one or more of the determined alertness parameters (see at least: Sugawara, Paragraphs [0050], [0067], [0069]-[0074], [0080]-[0092], [0102], [0116]; wherein Sugawara teaches the non-eye related characteristics including at least one of head motion and/or mouth movement).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanu et al. (US 2019/0102638 A1) in view of Sugawara (US 2021/0073522 A1) (hereinafter referred to as ‘modified Nanu’) as applied to claim 6 above, and further in view of Kinoshita et al. (U.S. Publication No. 2019/0180126 A1).

Regarding Claim 7:
Modified Nanu teaches the method as claimed in claim 6, but does not appear explicit regarding the method comprising responding to determining that the at least one baseline image does not comply with the set of predefined requirements, by implementing the second driver monitoring mode.  Cumulatively, modified Nanu explicitly establishes that an eye must be detected in order to implement the calibration process for establishing the baseline eye openness and also teaches monitoring other alertness data as part of the overall invention (see at least: Nanu, Paragraphs [0026], [0043]).  Kinoshita teaches that when no eyes can be detected, implementing a second driver monitoring mode that relies on a non-eye characteristic of the driver (see at least: Kinoshita, Paragraphs [0029], [0106]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kinoshita in the invention of modified Nanu such that when no eyes of the driver can be detected, the second driver monitoring mode was implemented.  One would have been motivated to incorporate the teaching of Kinoshita because it would have ensured that driver monitoring was implemented in a stable and reliable manner in the situation where a driver’s eyes cannot be detected (see at least: Kinoshita, Paragraphs [0011], [0019], [0063]), thereby achieving the underlying effect of the invention of modified Nanu in that driver monitoring is accurately performed as soon as possible once the driver starts the vehicle (see at least: Nanu, Paragraph [0018]) even when no eyes can be detected.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanu et al. (US 2019/0102638 A1) in view of Sugawara (US 2021/0073522 A1) (hereinafter referred to as ‘modified Nanu’) as applied to claim 6 above, and further in view of Herbst (U.S. Publication No. 2018/0012090 A1) and Giralt et al. (U.S. Publication No. 2022/0027646 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 11:
Modified Nanu teaches the method as claimed in claim 6, wherein real-time eye openness and the baseline eye openness are continuously compared and used to detect the presence of driver drowsiness, inattentiveness, or abnormality as part of the first driver monitoring mode.  However, modified Nanu does not appear explicit regarding the limitations wherein responsive to selection of the first driver monitoring mode, the method comprises implementing, prior to detection of a predefined session termination event, the steps of: 
acquiring a set of images of the driver; 
determining real time eye openness of the driver based on image information within the acquired set of images; 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver; and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value.
Herbst teaches a technique for detecting driver drowsiness or inattentiveness using an eye openness (eye size) of a driver of a vehicle (see at least: Herbst, Abstract and Paragraphs [0029], [0041]).  Herbst teaches that after a baseline biometric parameter, such as eye openness, is set: 
acquiring a set of images of the driver (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining real time eye openness of the driver based on image information within the acquired set of images (see at least: Herbst, Paragraphs [0037], [0057], [0059], [0064]); 
determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (see at least: Herbst, Paragraphs [0061], [0065], [0074], [0085]); and 
generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (see at least: Herbst, Paragraphs [0047], [0055], [0059], [0066]).
Giralt teaches that monitoring of eye information of a driver continuously occurs until detection of a predefined session termination event (see at least: Giralt, Paragraphs [0016], [0036], [0057], [0067]; wherein a monitoring phase is executed for as long as the engine/motor of the vehicle is running, and therefore the predefined session termination event includes the engine/motor being turned off).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of Herbst and the teaching of Giralt in the invention of modified Nanu for detecting a level of driver drowsiness or inattentiveness while implementing the first driver monitoring mode.  The claim would have been obvious because a particular known techniques, as taught by Herbst and Giralt, were recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of identifying a level of drowsiness or inattentiveness based on a change in eye openness of a driver and the results of ensuring that the driver monitoring was performed during the entirety of a journey or trip performed by the driver in the vehicle.  Furthermore, one would have been motivated to incorporate the teachings of Herbst because it would have ensured accurate analysis of a driver’s state because personalized biometric information was relied upon (see at least: Herbst, Paragraph [0005]), similar to the benefits of the invention of Nanu (see at least: Nanu, Paragraph [0016]), and because it would have provided a fast and cost effective technique for identifying driver drowsiness/inattentiveness and implementing responsive measures (see at least: Herbst, Paragraph [0096]).

Regarding Claim 12:
Modified Nanu teaches the method as claimed in claim 11, wherein the predefined session termination event is any one of a vehicle engine shut-off event, a vehicle autopilot mode disengagement event, a driver's seat vacation event, the driver opening the vehicle's driver-side door to exit the vehicle, the driver vacating a driver's seat, the driver closing the driver's-side door after vacating the driver's seat, the driver disengaging the gear shift prior to shutting off the vehicle engine or prior to vacating the driver's seat, or the driver engaging the brake prior to shutting off the vehicle engine (see at least: Giralt, Paragraph [0067]; wherein the predefined session termination event includes at least a vehicle engine shut-off event).

Regarding Claim 13:
Modified Nanu teaches the method as claimed in claim 11, wherein the state change triggered by the data signal comprises any of (i) change from a non-alarm state to an alarm state, (ii) change from an engine-on state to an engine-off state, (iii) change to a vehicle deceleration or a vehicle braking state, or (iv) change from one of a vehicle autopilot engaged state or a vehicle autopilot disengaged state to the other of the vehicle autopilot engaged state or a vehicle autopilot disengaged state (see at least: Nanu, Paragraph [0043] and Fig. 1, elements 220; Herbst, Paragraphs [0047], [0055], [0066]-[0067], [0090].  Also see at least: Giralt, Paragraphs [0058], [0073]-[0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamataka (US 2019/0110729 A1) teaches an invention similar to that claimed in the present application including at least the claimed features of: detecting a predefined vehicle operation event (see at least: Yamataka, Paragraph [0058]); responsive to detecting the predefined vehicle operation event, initiating a session specific driver enrolment process for the driver, comprising: acquiring at least one baseline eye image of the driver (see at least: Yamataka, Paragraphs [0037], [0058]); determining baseline eye openness of the driver based on image information within the at least one baseline eye image (see at least: Yamataka, Paragraphs [0038], [0059], [0066]); prior to detection of a predefined session termination event (see at least: Yamataka, Paragraph [0102]-[0103]): acquiring a set of images of the driver; determining real time eye openness of the driver based on image information within the acquired set of images; determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (see at least: Yamataka, Paragraphs [0060]-[0061], [0066], [0098], [0102]; wherein the claimed steps are continuously performed); and generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (see at least: Yamataka, Paragraphs [0044], [0098]).
Yeo (US 6,243,015 B1) teaches an invention similar to that claimed in the present application including at least the claimed features of: acquiring at least one baseline eye image of the driver (see at least: Yeo, Col. 2, lines 25-29 & 44-55); determining baseline eye openness of the driver based on image information within the at least one baseline eye image (see at least: Yeo, Col. 2, lines 56-60); acquiring a set of images of the driver; determining real time eye openness of the driver based on image information within the acquired set of images (see at least: Yeo, Col. 2, lines 25-29, 44-55, & 60-62); determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (see at least: Yeo, Col. 2, line 62 - Col. 3, line 11); and generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (see at least: Yeo, Col. 3, line 19-22).
Daewoo Motor Co Ltd. (KR 19980017571 A) teaches an invention similar to that claimed in the present application including at least the claimed features of: detecting a predefined vehicle operation event (“the driver sits in the driver’s seat and starts the vehicle”; responsive to detecting the predefined vehicle operation event, initiating a session specific driver enrolment process for the driver, comprising: acquiring at least one baseline eye image of the driver (acquiring an image of the driver’s face and sampling eyes from the face); determining baseline eye openness of the driver based on image information within the at least one baseline eye image (determining predetermined data numerically representing the area of the eyes, and setting the first input data as initial data); prior to detection of a predefined session termination event: acquiring a set of images of the driver (continuously receiving images of the driver); determining real time eye openness of the driver based on image information within the acquired set of images (continuously identifying predetermined data representing the area of the eyes); determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver (comparing the real-time size of the eye of the driver with the initial data); and generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value (outputting a control signal to trigger at least an alarm when the real-time eye size is smaller than the eye size of the initial data indicating driver drowsiness) (see at least: Daewoo, Fig. 3 and highlighted portions in attached English translation of the Korean Patent Publication).
Nishimura et al. (US 2020/0026938 A1) teaches an invention in which an eye openness degree of a driver is monitored in order to identify a level of driver drowsiness or attentiveness, including setting a baseline eye openness degree (see at least: Nishimura, Abstract).  Nishimura further teaches that setting the baseline eye openness degree is implemented responsive to detecting events such as the opening and closing of a driver’s door and buckling of a driver seatbelt (see at least: Nishimura, Paragraph [0071]).
Hu (CN 104881955 A) teaches an invention for monitoring a driver attentiveness using an eye openness of the driver, wherein a baseline eye openness (H) is initially set when the driver starts driving, real-time eye openness (h) is continuously monitored in relation to the baseline eye openness, and when a ratio of the real-time eye openness and the baseline eye openness is less than a threshold value (e.g.,                         
                            
                                
                                    h
                                
                                
                                    H
                                
                            
                            <
                            0.682
                        
                    ), then it is determined that the driver is drowsy or inattentive (see at least: Hu, Paragraphs [0077]-[0083]).  However, it is noted, that the condition                         
                            
                                
                                    h
                                
                                
                                    H
                                
                            
                            <
                            0.682
                        
                     is mathematically equivalent to                         
                            
                                
                                    H
                                    -
                                    h
                                
                            
                            >
                            0.318
                            H
                        
                    .  Accordingly, by relying on simple and basic mathematical concepts, Hu would at least render obvious determining a difference value representing a difference between the real time eye openness of the driver and the baseline eye openness of the driver; and generating a data signal triggering a state change in response to determining that the difference value is greater than a threshold value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669